Citation Nr: 1211534	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-18 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for coronary artery disease with bypass graft, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to September 1968.  He served in the Republic of Vietnam from February 7, 1968, to May 25, 1968.  The Veteran is a recipient of the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of this appeal has since been transferred to the RO in Nashville, Tennessee.

The RO should please note the Veteran's correct middle initial, as identified by the Veteran in his Department of Defense (DD) form 214, his substantive appeal (VA Form 9), his VA Form 21-22, and other documents.  An incorrect middle initial for the Veteran appears on certain documents generated by VA, including a VA Form 8 dated September 2008, and a statement of the case dated May 2008.  Verification of the Veteran's claims file number demonstrates that, notwithstanding the error, the information sent to the Veteran pertained to him.  

The issue of entitlement to service connection for hypertension has been raised by the record in the March 2012 Written Brief Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.





FINDING OF FACT

The Veteran is presumed to have been exposed to herbicides in service, and his diagnosed coronary artery disease with bypass graft is presumptively related to his herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease with bypass graft have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for coronary artery disease with bypass graft herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and the implementing regulations with respect to that issue.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].


Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served between January 9, 1962, and May 7, 1975, in the Republic of Vietnam, and manifests certain diseases, including coronary artery disease and coronary bypass surgery, to a degree of 10 percent or more at any time after service, such diseases shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends in his November 2007 claim that he has a heart condition that resulted from exposure to herbicides.  He also contended that such is secondary to diabetes mellitus; however, in light of the grant of service connection herein based on exposure to herbicide, the Board need not address such alternative theory.

The Veteran's treatment records include diagnoses of coronary artery disease (CAD) dated May 1988 through February 1989.  These records include a notation that the Veteran experienced a heart attack in the summer of 1986, after which he underwent a catherization for a borderline obstruction of the right coronary artery.

Additionally, VA clinicians diagnosed the Veteran with CAD in September 2007, and the Veteran underwent a coronary artery bypass graft (CABG) at a VA hospital in October 2007.  In March 2008, a VA physician diagnosed the Veteran with an occluded right superficial femoral artery (SFA) and severely stenosed right common and external iliac arteries, and performed a revascularization of the Veteran's right external iliac artery by using stents.

As noted above, the Veteran served in the Republic of Vietnam from February 7, 1968, to May 25, 1968.  Therefore, and in the absence of affirmative evidence to the contrary, the Veteran is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, the Veteran's coronary artery disease with bypass graft manifested to a degree of 10 percent or more, and the regulation further requires only that the manifestation occur "at any time after service."  38 C.F.R. § 3.307(a)(6)(ii).

Atherosclerotic cardiovascular disease, including coronary artery disease and coronary bypass surgery, are associated with exposure to certain herbicide agents, and, as such, are subject to presumptive service connection even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  Accordingly, service connection for coronary artery disease with bypass graft is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for coronary artery disease with bypass graft is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim of entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to herbicides, so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As discussed above, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam from February 7, 1968, to May 25, 1968.  38 C.F.R. § 3.307(a)(6).

Additionally, type II diabetes is among the diseases for which presumptive service connection applies, provided that it manifests to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The Veteran's records do not include a diagnosis of type II diabetes.  In this regard, VA clinicians found in March 2008 that the Veteran does not have diabetes.  However, in a January 2011 letter, the Veteran advised VA that he was recently diagnosed with type II diabetes.  He requested that VA obtain his VA treatment records from the VA Medical Centers at Murfreesboro, Tennessee, and Nashville, Tennessee.

Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his type II diabetes since service, and to submit any treatment records or statements addressing whether he has a current diagnosis of type II diabetes.  Thereafter, any identified records, to include those from the Murfreesboro, Tennessee, and Nashville, Tennessee, VA Medical Centers dated from April 2008 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his claimed type II diabetes since service and to submit any treatment records or statements addressing whether he has a current diagnosis of type II diabetes.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Murfreesboro, Tennessee, and Nashville, Tennessee, VA Medical Centers dated from April 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


